Citation Nr: 0608033	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  93-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
claimed fracture of the right forearm.

2.  Entitlement to service connection for arthritis of both 
hands.

3.  Entitlement to a compensable evaluation for bilateral 
varicose veins.

4.  Entitlement to a compensable evaluation for residuals of 
a left spermatocelectomy.

5.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease with hypertension.

6.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.



REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1970 to June 1990 when he was placed on the 
Temporary Disability Retired List (TDRL).  His name was 
removed from the TDRL and he was permanently retired from 
naval service in February 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1991 and in September 1991 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A decision by the Board on February 25, 2000, remanded the 
issues of entitlement to increased evaluations for bilateral 
varicose veins and for coronary artery disease with 
hypertension and denied the veteran's remaining claims on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's February 25, 2000, decision to the 
extent that it denied the veteran's claims on appeal and 
remanded the matter for further proceedings.  A decision by 
the Board on May 31, 2002, denied the veteran's claims for 
service connection for arthritis of both hands and for 
residuals of a claimed fracture of the right forearm and his 
claims for higher evaluations for arthritis of the right knee 
and residuals of a left spermatocelectomy.  The veteran 
appealed the Board's decision to the Court, which vacated the 
Board's May 31, 2002, decision and remanded the matter for 
further proceedings, to include compliance by VA with the 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.  In April 2004, the Board remanded this case to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC, for further notification and development 
action.  The case was returned to the Board in February 2006.

While this case was in remand status, in June 2005, the RO 
furnished the veteran a statement of the case on the issues 
of entitlement to service connection for arthritis of 
multiple joints other than the right knee and to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  However, because 
the record does not contain a substantive appeal by the 
veteran perfecting his appeal on those issues, see 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b) (2005), the Board finds 
that the issues currently on appeal are as listed on the 
first page of this decision.

FINDINGS OF FACT

1.  There is no competent medical evidence of a radiological 
diagnosis of a fracture of a bone of the veteran's right 
forearm.

2.  There is no competent medical evidence of a diagnosis of 
residuals of a claimed fracture of a bone of the veteran's 
right forearm.

3.  There is no competent medical evidence of a diagnosis of 
arthritis of either of the veteran's hands.

4.  There is no competent medical evidence of a link between 
any current disorder of either of the veteran's hands and his 
active naval service.

5.  The veteran's bilateral varicose veins of the lower 
extremities are superficial and mild in degree and have not 
been  manifested by edema of his lower extremities or by 
aching and fatigue in his legs after prolonged standing or 
walking.

6.  Residuals of a left spermatocelectomy are asymptomatic, 
and the veteran has no current disability related to the 
surgical excision of a left spermatocele during his active 
naval service.

7.  The veteran's coronary artery disease is not shown by 
objective clinical findings to be productive of any 
significant dyspnea, fatigue, angina, dizziness, or syncope 
during his activities of daily living or in his work as a 
barber, and on a recent VA examination in September 2005 his 
blood pressure was reported as essentially within normal 
limits.

8.  Arthritis of the right knee is primarily manifested by 
subjective complaints of pain on extended use without any 
significant limitation of motion and without any lateral 
instability or subluxation.  


CONCLUSIONS OF LAW

1.  Residuals of a claimed fracture of the right forearm were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Arthritis of the hands was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

3.  The schedular and extraschedular criteria for a 
compensable evaluation for bilateral varicose veins are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.104, Diagnostic Code 7120 (2005).    
  
4.  The schedular and extraschedular criteria for a 
compensable evaluation for residuals of a left 
spermatocelectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115b, Diagnostic 
Codes 7500 to 7528 (2005).

5.  The schedular and extraschedular criteria for an 
evaluation in excess of 30 percent for coronary artery 
disease with hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic 
Codes 7005, 7101 (2005).

6.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for arthritis of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2005).
              
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in June 2004 and in November 2005 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  The veteran has been afforded multiple medical 
examinations in connection with his claims on appeal, and 
there is no indication in the record that additional evidence 
material to the issues decided herein which is not part of 
the veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  The 
adjudications of the veteran's claims on appeal were prior to 
the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA notice provided to the veteran 
by the RO in June 2004 and in November 2005 was the kind of 
remedial notice which the Court found in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), to be permissible under 
the applicable statute and regulations.  The timing of the 
notice provided to the veteran by the RO did not in any way 
affect the essential fairness of the adjudication of the 
veteran's claims on appeal and was not prejudicial to him.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claims which are 
denied by this Board decision, no disability rating and no 
effective date of a disability rating will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notices provided to him by the RO 
in June 2004 and in November 2005 did not include those 
elements.  Similarly, with regard to the veteran's claims for 
higher disability ratings which are denied by this Board 
decision, because no effective date of a disability rating 
will be assigned, there is no possibility that the veteran 
has been prejudiced by the fact that the VCAA notices 
provided to him by the RO in June 2004 and in November 2005 
did not include that element.           
       
Service Connection Claims 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).
   
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

With regard to the veteran's claim for service connection for 
the claimed disability of residuals of a fracture of the 
right forearm, his service medical records reveal that, in 
November 1973, he stated that he had injured his right elbow.  
X-rays taken at that time were negative, and there are no 
radiological studies later during the veteran's period of 
active service or since the end of his active service in June 
1990 showing any fracture of a bone of his right forearm.  
The reports of medical board examinations of the veteran in 
service in October 1989 and in March 1990 made no reference 
to his right forearm.  The post-service VA examinations of 
the veteran, including a clinical examination by a VA 
physician's assistant in October 2004, found no abnormality 
of the veteran's right forearm, and VA X-rays of the 
veteran's right forearm in October 2004 were normal.  There 
is thus no radiological finding or diagnosis of record of a 
fracture of a bone of the veteran's right forearm, and there 
is no competent medical evidence of record in his case of a 
diagnosis of any disorder or disability of the right forearm.  
In the absence of a diagnosis of any residuals of the claimed 
fracture of his right forearm, the veteran is not entitled to 
service connection for such a disability, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).     

With regard to the veteran's claim for service connection for 
arthritis of both hands, the veteran's service medical 
records, the post-service medical treatment  records in his 
claims file, and the reports of multiple post-service VA 
medical examinations are all entirely negative for any X-ray 
findings of arthritis of either of the veteran's hands.  In 
December 1990, a VA examining physician reported a diagnosis 
of osteoarthritis of both hands and both wrists, and his 
examination report stated, "Hands and wrists: he says that 
he has pain in both hands and wrists. There is some 
thickening of the synovial lining of the small joints", and 
his diagnosis of arthritis of the hands was evidently based 
on his finding of thickening of the synovial lining of the 
joints of the veteran's fingers.  However, a VA radiologist 
reported that 
X-rays of the veteran's hands in November 1990 showed no bone 
or joint abnormality.  

In this regard, the Board notes that "synovial" means of, 
pertaining to, or secreting synovia, and "synovia" is a 
transparent alkaline viscid fluid, resembling the white of an 
egg, secreted by the synovial membrane, and contained in all 
joint cavities, bursae, and tendon sheaths; called also 
synovial fluid, see Dorland's Illustrated Medical Dictionary 
(Dorland's) 1645 (28th ed., 1994), whereas "arthritis" is 
inflammation of joints, see Dorland's at 140.

The normal VA X-rays of the veteran's hands in November 1990 
were the only 
X-rays of his hands taken during the year after the end of 
his active service in June 1990, and so there is no X-ray 
evidence of arthritis of the hands within one year of the end 
of his active service such as might entitle him to a grant of 
service connection for the chronic disease of arthritis of 
the hands on a presumptive basis.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).    

VA X-rays of the veteran's hands in June 1992 and in October 
2004 were also normal.

At the VA examination in October 2004, the veteran stated 
that he had had some pain and stiffness of both hands since 
1988 during his period of active service.  A clinical 
examination revealed tenderness of a joint of the thumb of 
the veteran's right hand and tenderness of a joint of the 
fifth (little) finger of his right hand.  The examiner also 
reported that there was slight radial deviation of one joint 
of the fourth (ring) finger of the veteran's right hand.  The 
pertinent diagnosis was no evidence of arthritis of either 
hand.  

In the absence of a diagnosis of arthritis of either hand, 
the veteran is not entitled to a grant of entitlement to 
direct service connection for such disability, and 
entitlement to that benefit is not established.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).     
 
With reference to the veteran's hands and wrists, his service 
medical records show that, in May 1974, the veteran sustained 
an injury to his left wrist in a motor vehicle accident and 
X-rays taken at that time showed a fracture of the left ulnar 
bone.  Service connection is in effect for residuals of a 
fracture of the veteran's left wrist.  However, the veteran's 
service medical records do not show that he developed any 
chronic disorder of his hands, and there is no medical 
finding or opinion of record that the veteran has a current 
disorder of either hand which is etiologically related to an 
injury or other event during his active service.  
Furthermore, as a layman, the veteran is not qualified to 
provide an opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), so his stated belief that he has 
disabilities of his hands which are related to his naval 
service is lacking in probative value.  

At a VA examination in September 2005, the examining 
physician reported a diagnosis of bilateral hand arthralgia 
not supported by any objective evidence.  "Arthralgia" 
means pain in a joint.  See Dorland's at 140.  Pain alone, 
without a diagnosed or underlying malady or condition, does 
not in and of itself constitute a disability for which 
service connection may be granted, see Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), and so the diagnosis in 
this case of arthralgia joint pain) of the veteran's hands 
with no diagnosis of any physical disorder to account for the 
complaint of pain in the joints of the hands is not material 
evidence showing that the veteran has a disability of his 
hands for which service connection may be granted. 
   
The Board must, therefore, conclude that there is no 
reasonable basis in fact or in law to find that the veteran 
is entitled to service connection for any chronic disability 
of his hands, to include arthritis, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

Claims For Higher Evaluations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).



Bilateral Varicose Veins

38 C.F.R. § 4.104, Diagnostic Code 7120, pertaining to 
varicose veins, provides that a non-compensable evaluation is 
warranted for asymptomatic palpable or visible varicose 
veins.  An evaluation of 10 percent requires varicose veins 
with intermittent edema of the extremity or aching and 
fatigue in the leg affected after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  

At a VA examination in December 1990, the examining physician 
noted that the veteran had superficial varicosities of his 
lower extremities.

At a VA examination in September 2005, the veteran complained 
that the varicose veins on his legs were "ugly" but he 
denied having any pain, fatigue, redness, or swelling related 
to his service-connected bilateral varicose veins.  He did 
not wear compression stockings, and he stated that varicose 
veins did not affect his ability to work four to six hours a 
day four days per week as a barber.  On clinical examination, 
there were superficial, scattered minor varicosities on the 
veteran's lower extremities which were of no surgical 
significance.  There was no pre-tibial edema of the veteran's 
lower extremities.  Peripheral pulses were palpable and equal 
time four, bilaterally.  Scleral color and capillary refill 
of the veteran's lower extremities were good.  The pertinent 
diagnosis was mild, bilateral varicose veins of the lower 
extremities, no residuals.

The clinical findings at the VA examination in September 2005 
clearly show that the veteran's service-connected bilateral 
varicose veins are not currently manifested by any of the 
signs and symptoms required under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7120, for assignment of an 
evaluation of 10 percent, and so entitlement to a compensable 
schedular evaluation for bilateral varicose veins is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2005).    
  


Residuals Of Left Spermatocelectomy

A "spermatocelectomy" is the excision of a "spermatocele", 
which is cystic distention of the epididymis or the rete 
testis containing spermatozoa.  See Dorland's at 1553.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

In this case, the veteran underwent in service in March 1983 
a surgical procedure to remove a left spermatocele.  

A spermatocele and residuals of a spermatocelectomy are not 
disabilities listed in VA's schedule for rating disabilities.  
Disabilities of the genitourinary system are rated under the 
provisions of 38 C.F.R. § 4.115b, which includes Diagnostic 
Codes 7500 to 7528 and schedules to rate renal dysfunction, 
voiding dysfunction, urinary frequency, obstructed voiding, 
and urinary tract infection associated with genitourinary 
disabilities.

The RO rated the veteran's service-connected disability of 
residuals of a left spermatocelectomy as analogous to chronic 
epididymo-orchitis and assigned a non-compensable (zero 
percent) disability evaluation under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525, which pertains to chronic epididymo-
orchitis, which is rated as urinary tract infection. 

However, a review of the pertinent evidence of record, 
including reports of VA medical examinations of the veteran 
during the appeal period and the statements made to treating 
and examining physicians by the veteran discloses that he 
does not have and does not claim to have any residual 
disability related to the surgical excision of a left 
spermatocele in service in March 1983, which was 
approximately 23 years ago.  

At the VA examination in October 2004, the veteran told the 
examiner that at times he felt a sharp pain in his scrotum 
but he was not sure if it was on the right side or the left 
side.  On clinical examination, the veteran's testes were 
slightly tender, and the left testicle was slightly smaller 
than the right testicle.  Otherwise, the physical examination 
of the veteran's genitals was normal.  The pertinent 
diagnosis was history of left spermatocelectomy without 
evidence of recurrence or residuals.  

The Board notes that the diagnosis rendered by the VA 
examiner in October 2004 implicitly finds that the left 
testicular tenderness found on clinical examination is not a 
residual of the in-service surgery to excise a left 
spermatocele and that the slightly reduced size of the 
veteran's left testicle is not related to the in-service 
surgery and/or is not disabling.  On these bases, the Board 
concludes that the veteran has no current genitourinary 
disability as a residual of an in-service left 
spermatocelectomy, and so it is not necessary for the Board 
to select one or more of the diagnostic codes of 38 C.F.R. 
§ 4.115b to rate a service-connected genitourinary 
disability. 

Entitlement to a compensable rating for residuals of a left 
spermatocelectomy is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7500 to 
7528 (2005).   
  
Coronary Artery Disease With Hypertension

38 C.F.R. § 4.104, Diagnostic Code 7005, pertaining to 
coronary artery disease, provides that an evaluation of 30 
percent is warranted for coronary artery disease when a 
workload of greater than 5 METs but not greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  An evaluation 
of 60 percent requires coronary artery disease with more than 
one episode of acute congestive heart failure in the past 
year, or; when a workload of greater than 3 METs but not 
greater than 5 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

Note (2) to 38 C.F.R. § 4.104, schedule of ratings for the 
cardiovascular system, provides that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) which results in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertension, provides that an evaluation of 20 percent is 
warranted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  An 
evaluation of 40 percent requires diastolic pressure 
predominantly 120 or more.

VA cardiovascular evaluations of the veteran during the 
appeal period, including a VA cardiovascular examination in 
September 2005 have not shown that the veteran's service-
connected coronary artery disease has been manifested by any 
of the signs and symptoms listed in Diagnostic Code 7005 as 
required for a schedular  evaluation of 60 percent for 
coronary artery disease.  Nor do the reports of the VA 
cardiovascular examinations conducted during the appeal 
period or the records of the veteran's VA medical treatment 
during the appeal period show that the veteran's service-
connected hypertension has been manifested by diastolic blood 
pressure predominantly 120 or more as required for a 
schedular evaluation of 40 percent under the provisions of 
Diagnostic Code 7101.  

For example, at the VA cardiovascular examination in 
September 2005, the veteran's blood pressure was recorded as 
119/74 lying, 124/80 sitting, and 121/80 standing, and a 
clinical examination showed that the veteran's heart rate was 
regular rhythmic without murmurs, gallops, or rubs and there 
was no abnormality detected on percussion of the chest wall.  
The examining physician reported that there was no objective 
evidence in September 2005 to support a diagnosis of coronary 
artery disease.  

There is no competent medical evidence of record to warrant a 
schedular evaluation for the veteran's coronary artery 
disease higher than the currently assigned 30 percent rating, 
and entitlement to a schedular evaluation in excess of 30 
percent for coronary artery disease with hypertension is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7101 (2005).             

Arthritis Of Right Knee

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), pertaining to 
degenerative arthritis, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005), pertaining to 
limitation of flexion of a leg, provides that flexion of a 
leg limited to 60 degrees warrants a non-compensable (zero 
percent) rating and a rating of 10 percent requires flexion 
limited to 45 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005), pertaining to 
limitation of extension of a leg, provides that extension of 
a leg limited to 5 degrees warrants a non-compensable rating 
and a rating of 10 percent requires extension limited to 10 
degrees. 

38 C.F.R. § 4.71, pertaining to measurement of joint motion, 
and Plate II of 38 C.F.R. § 4.71 show that normal range of 
motion of a knee is flexion to 140 degrees and extension to 
zero degrees.

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.14, which 
prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005), pertaining to 
other impairment of a knee, provides that slight impairment 
of a knee, with recurrent subluxation or lateral instability, 
warrants a 10 percent rating.  Moderate impairment with 
recurrent subluxation or lateral instability warrants a 
rating of 20 percent.  Severe impairment with recurrent 
subluxation or lateral instability warrants a rating of 30 
percent.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2005).  With any form of arthritis, painful motion is an 
important factor of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005). 

During the appeal period, the veteran was afforded VA 
examinations in July 1992, April 1996, October 2004, and 
September 2005 which included clinical examinations of his 
knees, and the Board has reviewed the reports of those 
examinations.  The findings of the examiners at the four VA 
examinations do not show flexion of the veteran's right knee 
to be limited to 45 degrees, which is the limitation of 
flexion of a leg required by 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, pertaining to limitation of flexion of a leg, for 
a disability evaluation of 10 percent.  Nor do the findings 
of the examiners at the four VA examinations show that 
extension of the veteran's right knee to be limited to 10 
degrees, which the limitation of extension of a leg required 
by 38 C.F.R. § 4.71a, Diagnostic Code 5261, pertaining to 
limitation of extension of a leg, for a disability evaluation 
of 10 percent.  Indeed, the range of motion of the veteran's 
right knee as tested at the four VA examinations during the 
appeal period was essentially full.  

The Board finds that it is not appropriate to rate the 
veteran's arthritis of the right knee under the provisions of 
Diagnostic Code 5257 pertaining to "other" impairment of a 
knee because the service-connected disability of the 
veteran's right knee is rated under the diagnostic codes for 
degenerative arthritis of joints and for limitation of motion 
of the knee joints.  Nevertheless, the Board notes that 
rating the veteran's right knee disability under the 
provisions of Diagnostic Code 5257 would not warrant a 
compensable evaluation because no subluxation or lateral 
instability of the veteran's right knee has been shown on any 
VA medical examination or in any VA treatment record during 
the appeal period.

Both the VA physician's assistant who conducted the VA 
examination in October 2004 and the VA physician who 
conducted the VA examination in September 2005 reported that 
repetitive range of motion of the veteran's right knee did 
not result in any additional limitation of motion of the 
knee.  None of the VA health care professionals who have 
treated the veteran for his complaints of right knee pain 
during the appeal period or any of the VA examiners at the VA 
examinations in July 1992, April 1996, October 2004, or 
September 2005 found that disability related to the veteran's 
service-connected arthritis of the right knee has resulted in 
any significant functional loss due the veteran's reported 
right knee pain.

Under the analysis stated above, the criteria of Diagnostic 
Codes 5003, 5257, 5260, and 5261 for a compensable schedular 
evaluation for the veteran's service-connected right knee 
disability have not been met, but the veteran is entitled to 
the minimum schedular evaluation of 10 percent for a joint, 
the right knee joint, affected by arthritis which is painful 
at times, under the provisions of 38 C.F.R. § 4.59.  

Any functional loss of the veteran's right lower extremity 
which he has had during the appeal period due to pain with 
extended use of the right knee joint is, the Board finds, 
adequately and appropriately compensated by the currently 
assigned 10 percent disability evaluation, and so he is not 
entitled, under the holding in DeLuca, supra, to an 
evaluation in excess of 10 percent for his service-connected 
right knee disorder.  

The Board concludes that there is no reasonable basis in the 
record to establish entitlement to a schedular evaluation in 
excess of 10 percent for the veteran's service-connected 
right knee disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2005).

Extraschedular Evaluations

The veteran is not entitled to an extraschedular evaluation 
for his service-connected bilateral varicose veins, residuals 
of a left spermatocelectomy, coronary artery disease with 
hypertension, or right knee disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005) because there has been no 
showing by competent evidence that such disabilities are in 
any way exceptional or unusual.  For example, those service-
connected disabilities have not required frequent 
hospitalizations and have not markedly interfered with the 
veteran's employment as a barber during the appeal period.  A 
referral for an evaluation on an extraschedular basis is thus 
not warranted, and the  Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against the veteran's 
claims on appeal, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for residuals of a claimed 
fracture of the right forearm is denied.

Entitlement to service connection for arthritis of both hands 
is denied.

Entitlement to a compensable evaluation for bilateral 
varicose veins is denied.

Entitlement to a compensable evaluation for residuals of a 
left spermatocelectomy is denied.

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease with hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


